                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

YONLI IBRAHIM,

                    Petitioner,                              8:21CV185

       vs.
                                                              ORDER
KIRSTEN NIELSEN, Secretary of the
Department of Homeland Security;
JEFFERSON BEAUREGARD, Sessions
III, Attorney General of the United States;
MERRICK GARLAND, Director of the
Field Office; DARRELL R. WOODS,
Warden; and PAUL CAPIAHIONI,

                    Respondents.


       IT IS ORDERED that Petitioner shall update his mailing address with the
court, and notify the court whether he remains in custody. Petitioner’s response must
be filed no later than June 4, 2021. Petitioner’s failure to comply in a timely fashion
with this order shall result in dismissal of this case without prejudice.

      Dated this 18th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
